DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 April 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1, 4-8, 11, 12, 20, 28, 30 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Fradette (US 20130052720) in view of Dziedzic (US 7132090) and Constantz (US 20090001020).
With respect to claims 1 and 28, Fradette discloses a method for removing CO2 from a flue gas (Figure 3:12) comprising contacting the gas with an aqueous medium in an adsorption reactor (Figure 3:2) under conditions sufficient to produce a bicarbonate rich product (Figure 3:24a).  In this way, CO2 is removed from the CO2 containing gas.  The bicarbonate rich product is then transferred to a desorption reactor (Figure 3:26a,b) where a CO2 gaseous product (Figure 3:28a) is formed.  This is described in at least paragraph [0077].  Fradette, however, does not appear to teach that a solid carbonate composition is formed, or that the solid carbonate composition is used as a building material.
Dziedzic discloses a method for removing CO2 from a flue gas by contacting the gas with an aqueous medium in a reactor (Figure 1:20) under conditions sufficient to generate a bicarbonate rich product.  This removes CO2 from the CO2 containing gas.  Dziedzic discloses this method in at least column 2, line 42 to column 4, line 23.  Dziedzic states in column 6, lines 30-53 that CO2 gas is supplied to the reactor at a pressure greater than 104 Pa.  Dziedzic further states in column 4, line 4 to column 5, line 28 that the aqueous medium includes an alkali metal cation in a subsequent reactor (Figure 1:30) and that the alkali metal cation may be sodium (“The ions can then be precipitated using appropriate cations selected by one of skill in the art such as sodium, magnesium, or calcium ions”).  Column 4, lines 4-23 indicates that the removed CO2 may be sequestered by creating a precipitate that can be buried, stored at a storage site, or submerged in a body of water.
Constantz discloses a method of removing carbon dioxide gas from a flue gas, in which carbonate ions are combined with calcium and/or magnesium ions to produce a precipitate.  This is described in at least paragraphs [0027], [0045], [0046] and [0056].  Paragraphs [0010], [0047] and [0059] teach that the carbonate precipitate is used to produce a building material, such as cement.
Before the effective filing date of the claimed invention, it would have been obvious to produce a solid precipitate when capturing carbon dioxide using the Fradette method.  Dziedzic teaches that solid mineral precipitates can be safely stored for extended periods of time, and that these precipitates can be readily buried or deposited into storage sites.  Constantz teaches that precipitates containing alkali earth metal ions are well suited for producing building materials, such as cement.

With respect to claim 4, Fradette, Dziedzic and Constantz disclose the combination as described above.  Dziedzic further teaches that the pressure of the carbon dioxide containing gas should be controlled in order to affect the rate of conversion into bicarbonate ion.

With respect to claim 5, Fradette, Dziedzic and Constantz disclose the combination as described above The Fradette method will inherently produce localized volumes in the aqueous fluid characterized by an increased concentration in bicarbonate ions (i.e. droplets of a liquid condensed phase).

With respect to claims 6-8, Fradette, Dziedzic and Constantz disclose the combination as described above.  Fradette teaches that the CO2 gas is contacted with the aqueous medium in the presence of a carbonic anhydrase catalyst immobilized on a matrix (Figure 3:8).  This is taught in at least paragraph [0065].

With respect to claims 11 and 12, Fradette, Dziedzic and Constantz disclose the combination as described above.  Dziedzic and Constantz each teach that alkali metal cations (e.g. Na+) are used to form the precipitate.

With respect to claim 20, Fradette, Dziedzic and Constantz disclose the combination as described above.  Constantz teaches that the building material may be an aggregate, such as cement.

With respect to claim 30, Fradette, Dziedzic and Constantz disclose the combination as described above.  Fradette further teaches in at least paragraph [0063] that the method is intended to treat gas obtained from an industrial plant.

With respect to claim 56, Fradette, Dziedzic and Constantz disclose the combination as described above.  The gaseous CO2 product generated by Fradette is purified using the series of desorption reactors 26a,b.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fradette (US 20130052720) in view of Dziedzic (US 7132090) and Constantz (US 20090001020) as applied to claim 1, and further in view of Gellett (US 7998714).
Fradette, Dziedzic and Constantz disclose the combination set forth in claim 1, however do not teach that the aqueous medium is buffered to have a pH ranging from 8 to 10.
Gellett discloses a method of removing carbon dioxide from a CO2 containing gas by contacting an aqueous medium with the gas to produce a bicarbonate rich product.  The CO2 is converted to bicarbonate in the presence of a carbonic anhydrase catalyst.  Gellett teaches in at least column 6, lines 49-67 that the conversion of CO2 into bicarbonate is accelerated at a pH of less than 10.5.  Fig. 1 shows that the pH of the aqueous medium is generally kept between a pH of 8-10 during the reaction. 
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the pH of the Fradette aqueous medium is buffered to maintain a pH ranging from 8 to 10.  The conversion of carbon dioxide to bicarbonate is pH dependent, and Gellett teaches that an optimum pH for a catalyzed reaction should be generally within the range of 8-10.  It is well within the ability of one of ordinary skill to optimize a result effective variable through routine experimentation – here, arriving at a pH of 8-10 in view of the teachings of Gellett.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fradette (US 20130052720) in view of Dziedzic (US 7132090) and Constantz (US 20090001020) as applied to claim 6, and further in view of Valdez (US 20120199535).
Fradette, Dziedzic and Constantz disclose the combination set forth in claim 6, however do not teach that the catalyst is a synthetic catalyst or a metal colloid catalyst.
Valdez discloses a system for converting CO2 in a CO2 containing gas into carbonic acid and/or bicarbonate.  Valdez teaches that the reaction is facilitated using a catalyst.  At least paragraphs [0060], [0063] and [0088] state that a variety of catalysts may be used, including carbonic anhydrase, synthetic catalysts that mimic carbonic anhydrase, and metal colloid catalysts.
Before the effective filing date of the claimed invention, it would have been obvious to alter the modified system of Fradette in order to use synthetic catalysts and/or metal colloid catalysts to assist the conversion of CO2 to bicarbonate.  Valdez teaches that synthetic catalysts and metal colloid catalysts are recognized in the art as effective alternatives to carbonic anhydrase.  The simple substitution of one known element (here, one known catalyst) for another to obtain predictable results is prima facie obvious.  See MPEP 2143.
Response to Arguments
In response to Applicant’s amendments filed 07 March 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Fradette with Dziedzic and Constantz.

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799